DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is unclear whether figures 5, 7, 9, and 11 show a second inventive embodiment differing from that of figures 4, 6, 8, and 10, if they show the prior art without the inventive upper water drainage channel or if they show something else. Applicant states that without the upper drainage channel 30, the water 34’ will not drain properly (paragraph 25, lines 3-4) which may result in water flowing into the vehicle (paragraph 25, lines 5-6). Thus, it is unclear how the invention in figures 5, 7, 9 and 11 would function without the upper drainage channel. If figures 5, 7, 9, and 11 only show the prior art, they should be labeled as such. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the specification is unclear as to whether Figures 5, 7, 9, and 11 show another embodiment of the invention or if they merely show what is known in the prior art. Paragraph 25, lines 3-4 and lines 5-6 appear to indicate that figures 5, 7, 9, and 11 do not show another 
Appropriate correction is required.

Claim Objections
Claims 1, 9, and 12 are objected to because of the following informalities: 
Claims 1 and 12 recite “the an inlet” instead of the correct “the inlet”.  
Claim 9 recites “and wherein” on line 1. Examiner suggests applicant deletes “and” in order to avoid confusion. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 9, 12, 13, 14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

	Claim 14 and 16 recites the limitation “and/or”. It is unclear what is meant by the recitation “/”. Examiner is not certain if the applicant is setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11-14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US20080263960 hereinafter Murphy).


A slider window assembly for a vehicle, said slider window assembly comprising: 
at least one fixed window panel (18, 20), said at least one fixed window (18, 20) panel defining an opening; 
an upper rail (14) and a lower rail (16) attached at said at least one fixed window panel (18, 20); 
a movable window panel (24) that is movable along said upper rail (14) and said lower rail (16), wherein said movable window panel (24) is movable between a closed position, where said movable window panel (24) is disposed at said opening, and an opened position, where said movable window panel (24) is disposed at least partially along said at least one fixed window panel (18,20); 
wherein said lower rail (16) comprises a U-shaped channel and an attaching side (side shown in figure 2) for attaching said lower rail (16) at said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a water drainage channel (50, 42A, 42B) established at said attaching side (side shown in figure 2) and comprising an upper water drainage channel (50) and a lower water drainage channel (42A, 42B); 
wherein said lower water drainage channel has an inlet (40A, 40B) at a bottom region of the U-shaped channel to drain water from within the U-shaped 
and wherein said upper water drainage channel has an inlet (see annotated figure below) at an upper edge (52) of said lower rail (16) at said at least one fixed window panel (18, 20), and wherein water flowing along the upper edge of said lower rail (16) at said at least one fixed window panel (18, 20) flows into said upper water drainage channel (50) via the inlet (see annotated figure below) at the upper edge (52) of said lower rail (16) and down said upper water drainage channel (50) and into and along said lower water drainage channel (42A, 42B) and out of said slider window assembly (10).


    PNG
    media_image1.png
    338
    315
    media_image1.png
    Greyscale




said attaching side (side shown in figure 2) includes a side wall (wall shown in figure 2 with adhesive 54 on it) of the U-shaped channel of said lower rail (16), and wherein said upper water drainage channel (50) is established at the side wall of the U-shaped channel between the inlet (see annotated figure above) of said upper water drainage channel (50) and the inlet (40B) of said lower water drainage channel (42A, 42B).

With regard to claim 5, Murphy teaches
said upper water drainage channel (50) is established as a recess at a surface (surface with adhesive 54 shown in figure 2) of the side wall of the U-shaped channel that opposes said at least one fixed window panel (16, 18) when said lower rail (16) is attached at said at least one fixed window panel (16, 18).

With regard to claim 6, Murphy teaches
said lower rail (16) is adhesively attached at said at least one fixed window panel (18, 20) via a bead of adhesive (54) that is received in a recessed portion of the side wall that is separated from said upper water drainage channel (50) by a lip (see annotated figure below) of the side wall of the U-shaped channel that engages said at least one fixed window panel (18, 20) when said lower rail (16) is adhesively attached at said at least one fixed window panel (18, 20).

    PNG
    media_image2.png
    488
    479
    media_image2.png
    Greyscale


With regard to claim 11, Murphy teaches
said at least one fixed window panel (18, 20) comprises first (18) and second (20) fixed window panels defining an opening therebetween.

With regard to claim 12, Murphy teaches
A slider window assembly for a vehicle, said slider window assembly comprising:

an upper rail (14) and a lower rail (16) attached at said at least one fixed window panel (18, 20); 
a movable window panel (24) that is movable along said upper rail (14) and said lower rail (16), wherein said movable window panel (24) is movable between a closed position, where said movable window panel (24) is disposed at said opening, and an opened position, where said movable window panel (24) is disposed at least partially along said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a U-shaped channel having a bottom wall (see annotated figure below) and first (see annotated figure below) and second side walls (see annotated figure below), and wherein the first side wall (see annotated figure below) of the U-shaped channel opposes said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a water drainage channel (50), and wherein said water drainage channel (50) comprises a recess (open space adjacent first side wall) along the first side wall (see annotated figure below, “first side wall”) of the U-shaped channel, and wherein, with said lower rail (16) attached at said at least one fixed window panel (18, 20), said water drainage channel (50) is defined by said at least one fixed window panel (18, 20) and the recess along the first side wall (see annotated figure below); 


    PNG
    media_image3.png
    466
    614
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    338
    315
    media_image1.png
    Greyscale



With regard to claim 13, Murphy teaches
said lower rail (16) comprises a lower water drainage channel (42A, 42B), and wherein said lower water drainage channel (42A, 42B) comprises a recess along a portion of said lower rail (16) that extends downward from the U-shaped channel, and wherein the portion of said lower rail (16) opposes said at least one fixed window panel (18, 20), and wherein, with said lower rail (16) attached at said at least one fixed window panel (18, 20), said lower water drainage channel (42A, 42B) is defined by said at least one fixed window panel (18, 20) and the recess along the portion of said lower rail (16).


With regard to claim 14, Murphy teaches
said lower water drainage channel (42A, 42B) has an inlet (40A, 40B) at the first side wall of the U-shaped channel to drain water from within the U-shaped channel down said lower water drainage channel (42A, 42B) and out of said slider window assembly (10).

With regard to claim 16, Murphy teaches
said water drainage channel (50) is aligned with said lower water drainage channel (42A, 42B) with the inlet (40B) at the first side wall of the U-shaped 

	With regard to claim 17, Murphy teaches
the first side wall (see annotated figure above) of the U-shaped channel of said lower rail (16) comprises an attaching surface (surface shown in figure 2) that receives adhesive (54) thereat at regions separated from said water drainage channel (50) for adhesively attaching said lower rail (16) at said at least one fixed window panel (18, 20).

	With regard to claim 18, Murphy teaches
a protruding lip (see annotated figure above) at the first side wall (see annotated figure above) establishes a border along each side of said water drainage channel (50) to separate the attaching surface from said water drainage channel (50), and wherein the protruding lips (see annotated figure above) engage said at least one fixed window panel (18, 20) to limit water flowing through said water drainage channel (50) from flowing to the attaching surface.
	
	With regard to claim 21, Murphy teaches 
said at least one fixed window panel (18, 20) comprises first (18) and second (20) fixed window panels defining an opening therebetween.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US20080263960 hereinafter Murphy) as applied to claims 1, 4-6, 11-14, 16-18, and 21 above.

With regard to claim 15, Murphy teaches
an upper surface of the bottom wall being flat,

however, a sloped surface of the upper surface would have been a design choice change in shape. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have a sloped surface of the bottom wall because slopped walls provided the known benefit of allowing gravity to assist movement of water along the surface. (see MPEP 2144.04 IV. B)

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claims 1, 4-6, 11-14, 16-18, and 21 above, and further in view of Hebert (US8250812 hereinafter Hebert).


With regard to claim 2, Murphy teaches
lower water drainage channels comprise baffles (see annotated figure below)

    PNG
    media_image4.png
    372
    849
    media_image4.png
    Greyscale


Murphy does not show baffles in the upper channel

However, Hebert teaches a drainage channel (104) comprising baffles therein. (see annotated figure below)




    PNG
    media_image5.png
    341
    370
    media_image5.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have the baffles in the shorter channel of Hebert because baffles reduce wind noise (As taught in Hebert, column 10, lines 24-28).
 


Hebert teaches said water drainage channel (104) comprises at least one baffle (see annotated figure above) established therein, and wherein the at least one baffle (see annotated figure above) comprises at least one protrusion at the recess along the first side wall (when provided with first side wall of Murphy) of the U-shaped channel (when provided with U-shaped channel 26 of Murphy), and wherein the at least one protrusion engages said at least one fixed window panel (12) so that water flowing downward through said water drainage channel (104) changes direction at the at least one baffle (see annotated figure above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claims 1, 4-6, 11-14, 16-18, and 21 above

	With regard to claim 20, Murphy does not teach a single fixed panel.

	Hebert teaches at least one fixed window panel (12) comprises a single fixed window panel (12) having an opening therethrough.

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have the single fixed 

Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert in view of Murphy.
With regard to claim 1, Hebert teaches
A slider window assembly for a vehicle, said slider window assembly comprising: 
at least one fixed window panel (12), said at least one fixed window (12) panel defining an opening (14); 
an upper rail (54) and a lower rail (56) attached at said at least one fixed window panel (12); 
a movable window panel (26) that is movable along said upper rail (54) and said lower rail (56), wherein said movable window panel (26) is movable between a closed position, where said movable window panel (26) is disposed at said opening (14), and an opened position, where said movable window panel (26) is disposed at least partially along said at least one fixed window panel (12); 

wherein said lower rail (56) comprises a water drainage channel (104) established at said attaching side (side shown in figure 18) and comprising an lower water drainage channel (104); 
wherein said lower water drainage channel has an inlet (see annotated figure below) at a bottom region of the U-shaped channel to drain water from within the U-shaped channel down said lower water drainage channel (104) and out of said slider window assembly (10);

    PNG
    media_image6.png
    347
    375
    media_image6.png
    Greyscale

Hebert does not teach an upper drainage channel 


an upper water drainage channel (50) has an inlet (see annotated figure above) at an upper edge (52) of said lower rail (16) at said at least one fixed window panel (18, 20), and wherein water flowing along the upper edge of said lower rail (16) at said at least one fixed window panel (18, 20) flows into said upper water drainage channel (50) via the inlet (see annotated figure above) at the upper edge (52) of said lower rail (16) and down said upper water drainage channel (50) and into and along said lower water drainage channel (42A, 42B) and out of said slider window assembly (10).

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Hebert, to have the upper water drainage channel of Murphy because the upper water drainage channel drains water from the upper surface of the lower rail and thereby assist in preventing water from the upper surface entering the vehicle.



With regard to claim 3, Hebert teaches 
said attaching side includes a lower extension (102) at a lower portion of said lower rail below the U-shaped channel, and wherein said lower water drainage channel (104) is established at said lower extension (102).

With regard to claim 4, Hebert teaches
said attaching side (side shown in figure 18) includes a side wall of the U-shaped channel of said lower rail (56), and when provided with the upper water drainage channel of Murphy the upper water drainage channel would be established at the side wall of the U-shaped channel (similar to placement of lower water drainage channel (104) in Hebert) between the inlet (see annotated figure of Murphy above) of said upper water drainage channel and the inlet (see annotated figure of Hebert above) of said lower water drainage channel (similar to connection of upper water drainage channel to lower water drainage channel of Murphy).

With regard to claim 7, Hebert teaches
said attaching side includes a lower extension (102) below the U-shaped channel and extending downward from the side wall, and wherein said lower water drainage channel (104) is established at said lower extension (102).

With regard to claim 8, Hebert teaches
said lower water drainage channel (104) is established as a recess at a surface of said lower extension (102) that opposes said at least one fixed window panel (12) when said lower rail (56) is attached at said at least one fixed window panel (12).

With regard to claim 9, Hebert teaches
said lower rail is adhesively attached at said at least one fixed window panel (12) via a bead of adhesive (108) that is received in a recessed portion of said lower extension (102) that is separated from said lower water drainage channel (104) by a lip (area shown in annotated figure 18 below) of said lower extension (102) that engages said at least one fixed window panel (12) when said lower rail (56) is adhesively attached at said at least one fixed window panel (12).

    PNG
    media_image7.png
    488
    464
    media_image7.png
    Greyscale


With regard to claim 10, Hebert teaches
said at least one fixed window panel (12) comprises a single fixed window panel (12) having an opening (14) therethrough.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634